Order filed April 19, 2013




                                     In The

                    Fourteenth Court of Appeals
                             NO. 14-12-00766-CV


                  ALLEN PARKER COMPANY, Appellant

                                       V.

                 TRUSTMARK NATIONAL BANK, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 06-DCV-151975

                                  ORDER

      The clerk’s record was filed October 12, 2012. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain (1) Order granting receiver's application for
payment of attorney's fees, signed October 9, 2009; (2) Unopposed Order for
Release of Funds to Virgil V. Mott, Jr., signed December 18, 2009; (3) Order
Granting receiver's application for payment of attorney fees, signed January 29,
2010; (4) Order approving Jacobs Parties' First Amended Motion to Withdraw
funds from Registry of the Court, signed March 17, 2010.
       The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before April 29, 2013, containing (1) Order granting receiver's
application for payment of attorney's fees, signed October 9, 2009; (2) Unopposed
Order for Release of Funds to Virgil V. Mott, Jr., signed December 18, 2009; (3)
Order Granting receiver's application for payment of attorney fees, signed January
29, 2010; (4) Order approving Jacobs Parties' First Amended Motion to Withdraw
funds from Registry of the Court, signed March 17, 2010.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM